Title: To George Washington from Richard Dobbs Spaight, 25 February 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir,
            No. Carolina 25th Feb: 1794
          
          In the Year 1791 Francis Child the comptroller of the state, by order of the Governor
            and council lodged in the hands of William Skinner esquire commissioner of loans for the
            state of No. Carolina, certificates to the amount of 409,570. Dolls. 17/100 the property
            of the state in order to be funded, agreable to an act of Congress making provision for
            the debts of the United States. in the same year and under the
            same act of congress certificates to the amt of 22,415. dolls. 10/100 were lodged in the
            hands of the said Commissioner by a certain Duncan McAusland and by him transferred to
            the State of North Carolina. The Commissioner of loans has
            uniformly refused to allow the said certificates in the whole amounting to 413,985 dolls
            27/100, to be funded, agreable to the aforesaid act. The General
            Assembly being of opinion that in this transaction the State has not received that ample
            justice which she was entitled to under the act of Congress, have requested me to state
            the facts to you, and to require that justice be done in the premises.
          The legislature having been enformed at their last Session, that the Commissioner of
            loans had, agreable to instructions from the Treasury department of the United States,
            written his name or some other word on the face or back of the certificates lodged in
            his hands by this state, which might tend to deface them, directed John Craven esquire
              comptroller, to call on Mr Skinner and examine them, and if he
            found them defaced or acted on in any manner by the said commissioner of loans, as might
            directly or ultimately affect the interest or convey an insult upon the right or dignity
            of the State to report the same to me as early as possible. Agreable to the directions
            of the legislature the comptroller has waited on the commissioner of loans and requested
            permission to examine these certificates which was possitively refused him by that
            officer. I think it my duty to remonstrate to you against the proceedings of the
            Commissioner of loans, in the present case for certainly the state has a right to be
            informed whether the certificates tendered by the Comptroller had been defaced or
            remained in the same situation as they were when lodged in his hands. I have further to
            request that you will be pleased to cause an enquirey to be made into the conduct of the
            treasury department respecting the certificates so that it may be
            fully ascertained, whether or not they have been defaced or acted upon in any manner
            that may tend to the injury of this State and if it shall appear to have been the case,
            that you will cause such reparation to be made as will be consistant with justice.
          Of the interest which has acrued on the Balance of the 2,400,000 Dollars assumed by the
            state of North Carolina, but not subscribed under the act of Congress making provision
            for the debts of the United States, no part has ever been received by this State the
            General Assembly have therefore requested that I should demand payment of the amount of
            the interest which has acrued to the State upon the said balance.
          I enclose you a copy of the resolutions of the general Assembly on this Subject, and a
            copy of the comptrollers letters to me informing me of the commissioner of loans having
            refused him permission to examine the certificates. I have the
            honor to be &c.
          
            R.D. Spaight
          
        